Citation Nr: 1045112	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left lung disability, to 
include residuals of interstitial fibrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to May 
1976, July 1980 to June 1986, and December 1986 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, 
in pertinent part, denied entitlement to service connection for a 
left lung disability.  The RO in Seattle, Washington, currently 
retains jurisdiction of the Veteran's claim.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A transcript 
of the hearing is of record.

The issue has been re-characterized to comport with the evidence 
of record.

In July 2009 the Board remanded the Veteran's claim for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a left lung disability, 
to include residuals of interstitial fibrosis.  He claims that he 
was diagnosed with fibrosis in his left lung during service.  

Service treatment records (STRs) indicate that, in June 1986, the 
Veteran's chest x-ray revealed a small area of interstitial 
fibrosis, and his pulmonary function tests demonstrated mild 
reduction in FEF; otherwise the flow rates were normal.  It was 
also noted that there was no evidence of extensive pulmonary 
interstitial fibrosis or mass lesions, and there was no evidence 
of asbestos-related interstitial or pleural disease; but because 
of the Veteran's history of exposure it was recommended that he 
have a yearly chest x-ray.  A July 1988 STR indicates that 
imaging of the Veteran's chest revealed that the lungs were clear 
and fairly well inflated.  Some fibrotic stranding is present in 
the left lower lobe.  It was noted as a conclusion that no active 
disease was seen.  Questionable bulla or fibrotic stranding in 
the left lower lobe.

Because the Veteran's STRs indicate that he was exposed to 
asbestos during his lengthy service in the Navy, the Board 
concedes his exposure to asbestos during service.

The July 2009 Board remand instructed that a VA examination be 
provided to determine the nature and etiology of the Veteran's 
claimed left lung disability, to include residuals of 
interstitial fibrosis.  Specifically, the Board asked the VA 
examiner to opine as to whether any left lung disability 
identified is at least as likely as not related to service, 
including the Veteran's exposure to asbestos during service.  The 
examiner was instructed to provide a complete rationale for all 
opinions.  

A VA examination was conducted in August 2009.  The examiner 
diagnosed the Veteran with multiple pulmonary nodules, and opined 
that it would be speculative to reflect on their relation to 
service.  Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Because the examiner failed to 
provide a rationale for his opinion that it would be speculative 
to reflect on whether the Veteran's multiple pulmonary nodules 
are related to service, a new VA examination and opinion 
regarding the nature and etiology of the Veteran's claimed left 
lung disability, to include residuals of interstitial fibrosis, 
is required.  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current left lung disability, to include 
residuals of interstitial fibrosis.  The 
examiner should conduct a thorough 
examination, including pulmonary function 
testing, of the Veteran.  The examiner is to 
provide a diagnosis for any left lung 
disability present and an opinion as to 
whether any left lung disability diagnosed is 
at least as likely as not related to service.  
The Veteran's exposure to asbestos in service 
must be accepted as fact by the examiner.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
specifically comment on the Veteran's 1986 
and 1988 STRs.  A complete rationale must be 
provided for all opinions.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


